Jackson, Chief Justice.
.This is a writ of error to the superior court of the county of Glynn, brought by certain pilots of the port of Brunswick, on the ground that the commissioners of pilot-age were not restrained by injunction from the appointment of another pilot for that port.
The application for injunction is based on alleged want of qualifications in the new pilot, in that he had not served the apprenticeship, and been experienced in the port of Brunswick the necessary length of time, and upon a certain agreement alleged to have been made between the complainants and the commissioners restricting, for three years, the number of pilots to ten, which number was then filled.
1. In so far as the bill rests on contract between the pilots and the commissioners, it has no standing, because such a contract is illegal. The commissioners, as public officers, whose duty it is to supply the port with pilots, had no power by any bargain to limit the number necessary for that purpose for any specified time, on .account of threatened law suits, or for other reasons. To restrict *250their power in respect to the necessary number to do the business for three years, without regard to what might be the wants of the port, by bargain with the present employes, would be to part with the discretion vested in them by law, and to abdicate their office. Code, §1504 to §1542.
2. The contract for breach, of which the bill is brought in part, being null and void, have complainants any other standing in court ?
It is not for them to prescribe the number or determine the qualifications of pilots. The rights of each pilot are to hold his license and to receive his fees for services he may render. If he be interrupted therein by the commissioners illegally, the law gives him redress. Code, §§1508, I532’
But he has no right, by himself alone nor in company with the other pilots already engaged by the commissioners and in their employment, to the entire pilotage business of the port, so as to interfere with the appointment of others deemed necessary and competent. The Code, on the subject, from section 1504 to 1542, will be searched in vain to find any such right vested in one or all of the pilots, and consequently to find any remedy given them in such matters.
This point was ruled in the case of Healy vs. Dean et al., 68 Ga., 514.
There it was held that the pilots could not be made parties to the application of anotherpersonfor license and carry the judgment of the commissioners to the superior court by certiorari, on the ground that they had no legal right to interfere therewith. Much less right have they to interfere by the harsh remedy of injunction on an apprehended appointment of one whose application was then pending before the commissioners, to restrain those commissioners from the exercise of their legal power to examine and license another pilot.
*251So that the chancellor could not do otherwise than sustain the demurrer and refuse the injunction.
Judgment affirmed.